Citation Nr: 1439239	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

REMAND

The Veteran served on active duty from October 1952 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for PTSD.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2014, the Board recharacterized the issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD, and remanded the claim for additional development.  

The Board finds further development is necessary in order to determine the etiology of the Veteran's currently diagnosed psychiatric disability.

The Veteran attributes his current mental health problems to in-service stressors that occurred while stationed with the 528th Aircraft Control and Warning Squadron at Komaki Air Base in Japan in the 1950s.

As instructed by the January 2014 remand, the Veteran submitted to a VA examination in May 2014.  He then reported that in 1968 "he was picked up by the police who thought he was 'insane', and taken to Bellevue Hospital" in New York.  Because such evidence would be relevant to the claim on appeal, the RO should attempt to obtain it.  See 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to complete a release form authorizing VA to obtain private treatment records from Bellevue Hospital in New York from January to December 1968.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e)(2013).

2. After completing the requested action and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

